Citation Nr: 0733595	
Decision Date: 10/25/07    Archive Date: 11/02/07

DOCKET NO.  96-00 116A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the hands.

2.  Entitlement to service connection for degenerative joint 
disease of the left knee.

3.  Entitlement to service connection for degenerative joint 
disease of the right knee.

4.  Entitlement to service connection for lumbar spine 
disorder.

5.  Entitlement to service connection for cervical spine 
disorder.

6.  Entitlement to service connection for bilateral elbow 
lateral epicondylitis.

7.  Entitlement to service connection for a skin disorder.

8.  Entitlement to service connection for duodenal ulcer.

9.  Entitlement to service connection for a herniated 
esophagus.

10.  Entitlement to service connection for left Achilles 
tendonitis and calcaneal spurs claimed as a foot disorder.

11.  Entitlement to service connection for joint pain, to 
include as due to an undiagnosed illness.

12.  Entitlement to an initial evaluation in excess of 10 
percent for hypertension.

13.  Entitlement to an increased evaluation for depressive 
disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Veteran, veteran's wife


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel


INTRODUCTION

The veteran served on active military duty from August 1975 
to January 1976 and from January 1991 to May 1991.  The 
veteran had service in Southwest Asia from February 1991 to 
May 1991.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from several rating decisions by the San Juan, the 
Commonwealth of Puerto Rico, Regional Office (RO) of the 
Department of Veterans Affairs (VA). 

A Travel Board hearing was held before the undersigned Acting 
Veterans Law Judge in June 2007.  A copy of the transcript of 
that hearing is of record.  

At the June 2007 Board hearing, the veteran raised an issue 
of entitlement to a total disability rating based on 
individual unemployability.  This issue is referred to the RO 
for action deemed appropriate. 

The issue of entitlement to service connection for joint 
pain, to include as due to an undiagnosed illness, is being 
remanded and is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence of record shows degenerative joint disease 
of the hands is not related to active service.

2.  The evidence of record shows degenerative joint disease 
of the left knee is not related to active service.

3.  The evidence of record shows degenerative joint disease 
of the right knee is not related to active service.

4.  The evidence of record shows a lumbar spine disorder is 
not related to active service.

5.  The evidence of record shows a cervical spine disorder is 
not related to active service.

6.  The evidence of record shows bilateral elbow lateral 
epicondylitis (elbow disorder) is not related to active 
service.

7.  The evidence of record shows a skin disorder is not 
related to active service.

8.  The evidence of record shows a duodenal ulcer is not 
related to active service.

9.  The evidence of record shows a herniated esophagus is not 
related to active service.

10.  The evidence of record shows a foot disorder is not 
related to active service.

11.  Hypertension is manifested by diastolic pressure ranging 
from 71 to 105 and systolic pressure ranging from 120 to 175.  

12.  Depressive disorder is manifested by depression, 
anxiety, and feelings of worthlessness.  The evidence of 
record also showed that the veteran was oriented in all 
spheres, with adequate hygiene, normal speech, and no 
suicidal or homicidal ideations, hallucinations, or other 
psychotic symptoms.  


CONCLUSIONS OF LAW

1.  Degenerative joint disease of the hands was not incurred 
in or aggravated by active military service, nor may it be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1131, 1137, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2007).

2.  Degenerative joint disease of the left knee was not 
incurred in or aggravated by active military service, nor may 
it be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1131, 1137, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

3.  Degenerative joint disease of the right knee was not 
incurred in or aggravated by active military service, nor may 
it be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1131, 1137, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

4.  A lumbar spine disorder was not incurred in or aggravated 
by active military service, nor may it be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 
1137, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2007).

5.  A cervical spine disorder was not incurred in or 
aggravated by active military service, nor may it be presumed 
to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1131, 1137, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).

6.  A bilateral elbow disorder was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2007).

7.  A skin disorder was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303 (2007).

8.  A duodenal ulcer was not incurred in or aggravated by 
active military service, nor may it be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).

9.  A herniated esophagus was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 1131, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2007).

10.  A foot disorder was not incurred in or aggravated by 
active military service, nor may it be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).

11.  The criteria for an initial evaluation in excess of 10 
percent for hypertension have not been met.  38 U.S.C.A. §§ 
1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.104, Diagnostic 
Code 7101 (2007).

12.  The criteria for an increased evaluation in excess of 50 
percent for depressive disorder have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9434 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims for entitlement to 
service connection and for increased evaluations, VA has met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007).  Prior to a post-
remand re-adjudication of all but one of the veteran's 
claims, an April 2004 letter satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Prior 
to an initial adjudication of the claim for entitlement to an 
increased evaluation for service-connected depressive 
disorder, a March 2006 letter satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio, 16 Vet. App. at 187.  Although the veteran was 
not notified of the relevant effective dates or the 
assignment of disability evaluations until a June 2007 RO 
letter, there is no prejudice to the veteran because the 
preponderance of the evidence is against service connection 
and for increased evaluations.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); see also Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The letters also 
essentially requested that the veteran provide any evidence 
in his possession that pertained to these claims.  38 C.F.R. 
§ 3.159(b)(1).  Further, the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim, to include the opportunity to 
present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 
892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d 
881, 889 (Fed. Cir. 2007) (holding that although VCAA notice 
errors are presumed prejudicial, reversal is not required if 
VA can demonstrate that the error did not affect the 
essential fairness of the adjudication).   

The veteran's service medical records, VA medical treatment 
records, VA examination reports, and identified private 
medical records have been obtained.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The Board notes that in June 2007, the 
veteran sent additional treatment records to the Board and 
waived his right to have the RO readjudicate his claim with 
the additional evidence.  See 38 C.F.R. § 20.1304(c) (2007).  
There is no indication in the record that additional evidence 
relevant to the issues decided herein is available and not 
part of the claims file.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  As there is no indication that any failure 
on the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537, 542-43 (2006); see also 
Dingess/Hartman, 19 Vet. App. 473.

Service connection claims

Generally, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  In 
addition, degenerative joint disease and peptic ulcers may be 
presumed to have been incurred during service if it first 
became manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

In order to establish service connection for a claimed 
disorder, the following must be shown:  (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The veteran's service medical records are negative for 
degenerative joint disease of the hands, knees, lumbar spine, 
and cervical spine, and for an elbow disorder, skin disorder, 
foot disorder, duodenal ulcer, and herniated esophagus.  In 
an April 1975 report of medical history, the veteran reported 
that he had never had stomach trouble, painful or trick 
elbow, recurrent back pain, trick or locked knee, or foot 
trouble.  An April 1975 report of medical examination found 
normal abdomen, upper extremities, feet, lower extremities, 
and spine.  In a December 1975 report of medical history, the 
veteran reported he had no stomach trouble, painful or trick 
elbow, recurrent back pain, trick or locked knee, or foot 
trouble.  A December 1975 report of medical examination noted 
normal abdomen, upper extremities, feet, lower extremities, 
and spine.  

Service records from the period in between the veteran's two 
periods of active duty service indicated normal abdomen, 
upper and lower extremities, feet, and spine.  

In a December 1975 service medical record, the veteran 
reported back pain due to coughing from a sore throat.  A 
March 1991 service record assessed right elbow tendonitis.

A May 1992 VA medical record noted the veteran was treated 
for low back pain.  A July 1992 VA general medical 
examination was conducted.  The veteran's muscoskeletal 
system was within normal limits.  In an August 1992 VA skin 
disorders examination, the veteran reported itching and 
scaliness.  The diagnosis was seborrheic dermatitis and 
status-post rash.  A January 1995 VA bones examination was 
conducted upon a review of the claims file.  Upon a thorough 
examination, the diagnoses were degenerative joint disease  
of the hands, feet, knees and lumbar spine, status-post right 
knee arthroscopy with partial medial meniscectomy, bilateral 
elbow lateral epicondylitis, right lumbar radiculopathy, 
lumbosacral paravertebral myositis, right knee contracture, 
and polyneuropathy and right C6 radiculopathy.

In a March 1995 VA medical record, the veteran was status-
post right knee arthroscopy.  In a September 1995 VA record, 
the veteran reported that in December 1989 he incurred a 
right medial meniscal tear.  The veteran reported pain in the 
right knee, stiffness of the hands, back, and left knee.  The 
assessment was right knee pain and lumbar pain.  In an 
October 1995 VA record, the veteran reported right medial 
meniscal tear status-post arthroscopy.  He reported right 
knee pain since 1992 when he was in the Gulf.  In another 
October 1995 VA record, the diagnostic impression was left 
hand swelling.  In another October 1995 VA record, there was 
left wrist and forearm erythema.  November 1995 VA left hand 
and forearm radiology reports were normal.  A December 1995 
VA record noted the veteran was status-post arthroscopy of 
the right medial meniscal tear.  

A January 1996 VA left wrist radiology report impression was 
normal.  A January 1996 pelvis and sacroiliac (SI) joint 
radiology report impression was L4 spondylosis.  An April 
1996 VA record assessed L4 spondylosis.  There were also 
multiple tender points of the scalp, cervical spine, 
shoulders, lumbar spine, and knees.  In a July 1996 VA 
record, the veteran reported right knee patellofemoral pain.  
An August 1996 VA record assessed status-post right meniscal 
tear status post arthroscopy and hiatal hernia.  The veteran 
reported low back pain, numbness of the bilateral hands, and 
bilateral forearm tenderness.  An October 1996 VA record 
diagnosed bilateral hand and wrist pain.  A November 1996 VA 
record noted the veteran complained of arthritic problems of 
the hands for several years.  That month, the veteran 
underwent right hand carpal tunnel release.

In a January 1997 VA medical record, the veteran reported 
left elbow and forearm pain.  The diagnostic impression was 
muscoskeletal pain.  In a February 1997 VA record, the 
veteran reported joint pain.  The assessment was rule out 
epicondylitis and SI nerve compression.  In another February 
1997 VA record, the veteran reported back pain of 
approximately 20 to 25 days with no history of trauma.  The 
impression was muscoskeletal pain.  A March 1997 left elbow 
pathology report diagnosis was degenerating fibrocollagenous 
tissue and bone (epicondylitis).  Another March 1997 left 
elbow radiology report impression was normal.  In an April 
1997 VA record, there was left elbow lateral epicondylitis.  
Another April 1997 VA record provisional diagnosis was right 
knee patellar tendonitis.  An April 1997 right knee radiology 
report impression was early degenerative osteoarthritis.  In 
December 1997 VA records, the veteran reported right knee and 
low back pain. 

A March 1998 VA medical record noted the veteran underwent 
left carpal tunnel release.  In a September 1998 VA record, 
the diagnosis was esophageal hernia and osteoarthritis.  
Another September 1998 VA record noted low back pain.  In a 
July 2000 VA record, there was normal skin examination.  An 
October 1998 VA lumbar spine radiology report impression was 
degenerative changes of the lumbar spine and degenerative 
disk disease at the L4-5 and L5-S1 levels.  In a November 
2000 VA record, the veteran reported severe gastroesophageal 
reflux disease (GERD) and knee pain.  There was normal skin.  
The assessment was h. pylori.  

In a February 2001 upper gastrointestinal (GI) radiology 
report impression was active ulcer and neck pain.  In March 
2001 VA records, the veteran reported low back pain and acid 
stomach.  There were no skin lesions or dryness.  The 
assessments were dyspepsia and possible duodenitis.  In a 
June 2001 VA record, the veteran reported GI symptoms and 
heartburn.  There were no skin lesions or dryness.  The 
assessments were Achilles tendonitis, spondyloarthropathy, 
duodenitis, and peptic ulcer disease.  In a September 2001 VA 
record, the problems included osteoarthritis.  The veteran 
reported severe left heel pain and epigastric pain.  There 
was no skin lesion or dryness.  A radiology report noted left 
heel calcaneal spurs.  A cervical spine radiology report 
impression was mild cervical spondylosis.  

In a January 2002 VA medical record, the problems included 
osteoarthritis.  There were no skin lesions or dryness.  A 
left heel radiology report noted calcaneal spurs.  A cervical 
spine radiology report impression was mild cervical 
spondylosis.  The assessments included active ulcer and neck 
pain.  Another January 2002 VA record noted no skin lesions 
or dryness.  The assessments included active ulcer and neck 
pain.  In a March 2002 VA record, the veteran reported little 
improvement with treatment for back pain.  In another March 
2002 record, the veteran reported low back pain.  The 
assessments were history of chronic low back pain and 
arthritis.  In a May 2002 VA record, the problems included 
lateral epicondylitis, Achilles tendonitis, and duodenitis.  
The veteran reported hand numbness, paresthesias, and pain.  
The veteran was status-post bilateral carpal tunnel release 5 
years prior.  An April 2002 VA record was negative for any 
skin condition.  

An April 2005 private medical record impression was changes 
that suggested peptic antroduodenitis.  There was no active 
ulcer, neoplastic disease, or demonstrable hiatal hernia.  

An April 2005 VA skin examination was conducted upon a review 
of the claims file.  The veteran reported itchy lesions on 
the scalp.  The diagnosis was seborrheic dermatitis.  An 
April 2005 VA joints examination was conducted upon a review 
of the claims file.  The veteran reported right and left 
elbow pain since 1990 and bilateral knee pain since 1990-91.  
There had been December 1994 right knee arthroscopy with 
meniscal repair and March 1997 left elbow epycondylitis 
surgery.  The veteran denied any trauma to the joints.  Upon 
a thorough examination, the diagnoses were right knee 
degenerative joint disease, status-post right knee 
arthroscopy with partial meniscectomy, right medial tears, 
knee effusion, right knee contracture, left knee degenerative 
joint disease, and bilateral elbow lateral epycondylitis.  
The examiner opined that the veteran's bilateral knee and 
bilateral elbow disorders were less likely than not due to 
active service.  

An April 2005 VA hands, thumbs, and fingers examination was 
conducted upon a review of the claims file.  The veteran 
reported hand problems beginning in 1990-91, while working as 
a cook.  There had been right and left carpal tunnel release 
surgery in 1996 and 1998.  Upon a through examination, the 
diagnosis was degenerative joint disease of the hands.  The 
examiner opined that the disorder was less likely than not 
due to both periods of active service.  An April 2005 VA feet 
examination was conducted upon a review of the claims file.  
The veteran reported feet pain in the heel beginning in the 
1990s.  Upon a thorough examination, the diagnosis was left 
Achilles tendonitis and calcaneal spurs.  The examiner found 
that it was less likely than not that the veteran's foot 
disorder was related to either period of active service.  An 
April 2005 VA stomach, duodenum, and peritoneal adhesions 
examination was conducted upon a review of the claims file.  
The veteran reported a history of esophageal hernia and 
duodenitis.  He reported current reflux, gastric acidity, and 
heartburn.  The diagnosis was duodenitis.  The examiner 
opined that the veteran's duodenitis was not related to 
active service.  

An April 2005 VA spine examination was conducted upon a 
review of the claims file.  The veteran reported cervical and 
lumbar spine pain beginning in 1990 or 1991 while working as 
a cook when he injured his spine repeatedly lifting heavy 
objects.  Upon a thorough examination, the diagnoses were 
polyneuropathy with right C6 radiculopathy, lumbosacral 
myositis, left radiculopathy and degenerative joint disease 
of the lumbar spine, and L4-5 and L5-S1 herniated nucleus 
pulposus.  The examiner opined that the veteran's cervical 
and lumbar spine disorders were less likely than not due to 
active service.  A May 2005 VA lumbar spine magnetic 
resonance imaging (MRI) impression was degenerative changes 
of the lower lumbar spine.  A May 2005 VA cervical spine MRI 
impression was degenerative changes of the cervical spine.  A 
June 2006 VA record noted the following problems:  lateral 
epicondylitis, low back pain, Achilles tendonitis, 
duodenitis, neck pain, and right knee osteoarthrosis.  A June 
2007 VA record assessment was left plantar fascitis and 
calcaneal spur.  There were no skin rashes, discoloration, 
lesions, or dryness.  The diagnoses were degenerative joint 
disease, chronic low back pain, chronic cervical pain, and 
calcaneal spur.  

First, the Board finds that the evidence of record does not 
support a finding of service connection for a herniated 
esophagus.  Although a 1998 VA record noted esophageal 
hernia, the evidence does not demonstrate any current 
herniated esophagus.  Degmetich v. Brown, 104 F.3d 1328, 1333 
(1997) (holding that the existence of a current disability is 
the cornerstone of a claim for VA disability compensation).  
Accordingly, service connection for a herniated esophagus is 
not warranted.  

The Board finds that the evidence of record does not support 
a finding of service connection for degenerative joint 
disease of the hands, left knee, right knee, lumbar spine, 
cervical spine, and feet, or for an elbow disorder, a skin 
disorder, and duodenal ulcer.  There are diagnoses of 
degenerative joint disease of the hands, left knee, right 
knee, lumbar spine, cervical spine, and feet, and of 
bilateral elbow epicondylitis, sebborheic dermatitis, and 
duodenitis, and calcaneal spurs of the feet.  Degmetich, 104 
F.3d at 1333.  But degenerative joint disease of the hands, 
left knee, right knee, cervical spine, and feet and a peptic 
ulcer disorder were not diagnosed within one year of service 
discharge.  38 C.F.R. §§ 3.307, 3.309.  Although it was noted 
that the veteran was being treated for low back pain within 
one year of service discharge, lumbar spine degenerative 
joint disease was not diagnosed until 3 years later.  
38 C.F.R. §§ 3.307, 3.309.  In addition, a hand disorder, 
right knee disorder, left knee disorder, cervical spine 
disorder, skin disorder, foot disorder, and duodenal ulcer 
were not shown in service.  Hickson, 12 Vet. App. at 253 
(holding that service connection requires medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury).  The veteran did 
report low back pain in service, but it was due to excessive 
coughing from a sore throat.  Right elbow tendonitis was also 
assessed during service.  

Importantly, however, the other evidence of record does not 
demonstrate that the veteran's currently diagnosed disorders 
are related to active service.  Hickson, 12 Vet. App. at 253 
(holding that service connection requires medical evidence of 
a nexus between the claimed in-service disease or injury and 
the current disability).  Degenerative joint disease of the 
hands, feet, knees, and lumbar spine, and a cervical spine 
disorder were not diagnosed until 1995, over 4 years after 
service discharge.  Mense v. Derwinski, 1 Vet. App. 354, 356 
(1991) (holding that VA did not err in denying service 
connection when the veteran failed to provide evidence which 
demonstrated continuity of symptomatology, and failed to 
account for the lengthy time period for which there is no 
clinical documentation of disorder).  Sebborheic dermatitis 
was diagnosed in August 1992, over 15 months after service 
discharge.  Mense, 1 Vet. App. at 356.  Left elbow 
epicondylitis was not assessed until January 1997, 6 years 
after discharge, and bilateral elbow epicondylitis was not 
assessed until May 2002, over 10 years after service 
discharge.  Mense, 1 Vet. App. at 356.  Finally, an active 
ulcer was not diagnosed until February 2001, although GERD 
was diagnosed 2000, approximately 9 years after service 
discharge.  Mense, 1 Vet. App. at 356.  Moreover, upon 
thorough examinations and review of the claims file, the VA 
examiners opined that the veteran's bilateral knee and 
bilateral elbow disorders, degenerative joint disease of the 
hands, foot disorder, duodenitis, and cervical and lumbar 
spine disorders were less likely than not due to active 
service.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) 
(holding that the Board is not free to substitute its own 
judgment for that of an expert).  Accordingly, service 
connection for disorders of the hands, left knee, right knee, 
lumbar spine, feet, cervical spine, bilateral elbows, skin, 
as well as service connection for a duodenal ulcer and a 
herniated esophagus is not warranted.

Finally, in reaching these decisions the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claims, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Increased evaluation claims

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2007).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2007).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2007).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
Board notes, however, that this rule does not apply to the 
hypertension claim, because that appeal is based on the 
assignment of an initial rating for a disability following an 
initial award of service connection for the disability.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Instead, 
evidence contemporaneous with the claim and the initial 
rating decision are most probative of the degree of 
disability existing when the initial rating was assigned and 
should be the evidence "used to decide whether an original 
rating on appeal was erroneous."  Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time.  Fenderson, 12 Vet. App. at 126.

Hypertension

Service connection for hypertension was granted by a June 
1995 rating decision and a 10 percent evaluation was assigned 
under 38 C.F.R. § 4.104, Diagnostic Code 7101, effective 
April 7, 1992.  In November 1995, the veteran filed a notice 
of disagreement.  The RO issued a statement of the case in 
January 1996 and that same month, the veteran filed a 
substantive appeal regarding the disability evaluation.  
Thereafter, the RO issued supplemental statements of the case 
in October 2002 and August 2005 denying an increased initial 
evaluation.

A February 1995 VA hypertension examination was conducted.  
The examiner noted that the veteran denied anything 
suggesting congestive heart failure or angina.  The blood 
pressure readings were as follows:  122/80, 122/80, and 
120/86.  The diagnosis was hypertension.  The veteran 
reported taking medication.  A June 1996 VA medical record 
diagnosed high blood pressure.  The reading was 127/81.  
Medication was prescribed.  VA records from August 1996, 
February 1997, April 1997, and September 1997, noted blood 
pressure readings of, respectively, 140/90, 137/82, 138/73, 
and 144/85.  Daily medication was prescribed.  VA records 
from January 1998, February 1998, April 1998, September 1998, 
and October 1998, noted blood pressure readings of, 
respectively, 152/105, 139/83, 139/94, 120/80, and 150/98.  
In January 1998, the veteran's daily medication was increased 
and continued.  In January 1999, the blood pressure reading 
was 140/94, and the veteran's daily medication was again 
increased.

July 2000 and November 2000 VA medical records noted the 
following blood pressure readings:  156/71 and 153/84.  March 
2001, June 2001, and September 2001 VA records noted blood 
pressure readings of 148/84, 142/77, 164/91, and 175/92.  
Throughout 2000 and 2001, the veteran remained on daily blood 
pressure medication.  The diagnosis was hypertension.  
January 2002, March 2002, and April 2002 VA records noted the 
following readings:  146/83, 148/87, and 143/75.  A July 2002 
VA hypertension examination was conducted.  The veteran 
continued on daily medication and had no history of angina, 
myocardial infarction, or congestive heart failure.  The 
blood pressure readings were 156/91, 150/86, and 146/84.  The 
diagnosis was arterial hypertension.

A February 2005 VA medical record noted blood pressure of 
130/80.  An April 2005 VA hypertension examination was 
conducted.  The veteran reported adequate control of blood 
pressure with his daily medications.  The blood pressure 
readings were 157/90, 159/89, and 155/85.  There was no 
evidence of a heart condition or arteriosclerotic 
complications of hypertension.  The diagnosis was arterial 
hypertension.  April 2006, May 2006, and June 2006 VA medical 
records noted blood pressure readings of 129/73, 139/97, and 
147/82.  VA records throughout 2005 and 2006 diagnosed 
hypertension.  The veteran continued on daily hypertension 
medication.  A May 2007 VA record diagnosed hypertension, not 
controlled.  The blood pressure reading was 154/93.  

The veteran's hypertension is currently assigned a 10 percent 
disability evaluation which contemplates hypertension with 
diastolic pressure predominantly 100 or more, or systolic 
pressure predominantly 160 or more, or as a minimum 
evaluation for an individual with a history of diastolic 
pressure predominantly 100 or more who requires continuous 
medication for control.  38 C.F.R. § 4.104, Diagnostic Code 
7101.  A 20 percent rating is warranted for diastolic 
pressure predominantly 110 or more or systolic pressure 
predominantly 200 or more, a 40 percent rating contemplates 
diastolic pressure predominantly 120 or more, and a 60 
percent rating, the maximum disability rating under this 
diagnostic code, contemplates diastolic pressure 
predominantly 130 or more.  38 C.F.R. §  4.104, Diagnostic 
Code 7101.

The Board finds that the evidence of record does not support 
an increased initial evaluation for hypertension.  Here, the 
evidence shows that although the veteran's blood pressure 
readings were consistently high, throughout the entire time 
period, the systolic pressure never reached 200, and the 
diastolic pressure never reached 110.  38 C.F.R. §  4.104, 
Diagnostic Code 7101.  Accordingly, an initial evaluation in 
excess of 10 percent for hypertension is not warranted.  

The Board has considered other potentially applicable 
diagnostic codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 
595 (1991).  But as noted throughout the claims file, there 
was no evidence of other disease of the heart, arteries, 
and/or veins.  See 38 C.F.R. § 4.104, Diagnostic Codes 7000-
7123 (2007).  Accordingly, an initial evaluation in excess of 
10 percent for hypertension is not warranted.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


Depressive disorder

In February 2006, the veteran filed a claim for entitlement 
to an increased disability evaluation for service-connected 
depressive disorder.  In a July 2006 rating decision, the RO 
granted a 50 percent disability evaluation under 38 C.F.R. 
§ 4.130, Diagnostic Code 9434, effective February 28, 2006.  
The veteran perfected an appeal regarding the assigned 
disability evaluation.  

In a March 2005 VA medical record, the veteran reported 
nightmares and difficulty sleeping.  The diagnosis was 
depressive disorder.  A Global Assessment of Functioning 
(GAF) score of 50 was assigned which signifies serious 
symptoms, for example suicidal ideation, severe obsessional 
rituals, and frequent shoplifting, or any serious impairment 
in social, occupational, or school functioning, for example 
no friends and an inability to keep a job.  See QUICK 
REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-IV, 46-7 (1994) 
(DSM-IV).  In September 2005, the veteran was admitted to a 
VA outpatient day hospital program.  Upon admission, the 
veteran had feelings of irritability and isolation, sleeping 
problems, anxiety, decreased energy, and tiredness.  There 
were no suicidal or homicidal ideas or hallucinations.  In 
October 2005 VA records, the veteran reported mood swings.  
There were no hallucinations or suicidal or homicidal 
ideations.  The veteran was well-oriented and had logical, 
coherent, and relevant speech.  The veteran's November 14, 
2005 VA discharge summary noted the veteran had a euthymic 
mood and affect, logical, coherent, and relevant speech, was 
alert and oriented in all spheres, and had fair insight and 
judgment.  There were no suicidal or homicidal ideations or 
hallucinations.  A GAF score of 60 was assigned, which 
contemplates moderate symptoms, for example, a flat affect 
and circumstantial speech, or occasional panic attacks, or 
moderate difficulty in social, occupational, or school 
functioning, such as having few friends, and conflicts with 
peers or co-workers.  See DSM-IV at 46-47.

In a November 2005 VA medical record, the veteran reported 
that his depression was better, but he had feelings of 
worthlessness.  Examination showed the veteran was oriented 
in all spheres and cooperative and had adequate hygiene, an 
appropriate affect, no abnormality of perception, and 
coherent, relevant, and logical thought process.  There was 
depressed mood, low pitched speech, feelings of guilt and 
worthlessness, ideas of reference, poor recent memory, poor 
insight, and poor judgment.  The diagnosis was major 
depression disorder and the GAF score was 50, which signifies 
serious symptoms, for example suicidal ideation, severe 
obsessional rituals, and frequent shoplifting, or any serious 
impairment in social, occupational, or school functioning, 
for example no friends or an inability to keep a job.  See 
DSM-IV at 46-47.  In a February 2006 VA record, the veteran 
reported flashbacks and nightmares with hypervigilance.  The 
diagnosis was major depressive disorder and a GAF score of 50 
was assigned, which, as noted above, signifies serious 
symptoms or any serious impairment in social, occupational, 
or school functioning.  See DSM-IV at 46-47.  

An April 2006 VA mental disorders examination was conducted.  
The veteran reported that he had been married for 30 years 
and had three adult children.  He lived with his wife and 24 
year old son.  He did not report any marital difficulties.  
The veteran reported sadness, depression, irritability, loss 
of interest in daily living activities, loss of energy, 
insomnia, an inability to feel pleasure in daily tasks, an 
inability to concentrate, feelings of worthlessness, anxiety, 
and tension.  The veteran did not report psychotic or 
cognitive symptoms.  Upon examination, the veteran was alert 
and oriented to person, place, and time, cooperative, and in 
contact with reality, with a constricted but appropriate 
affect and depressed mood.  The veteran was appropriately 
dressed with adequate hygiene and established eye contact.  
There was a coherent and logical thought process, no 
looseness of association, and no evidence of disorganized 
speech, delusions, or hallucinations.  There was intact 
memory, normal abstraction capacity, good judgment and fair 
insight.  The veteran was also apathetic and non-spontaneous, 
but there was no evidence of psychomotor retardation, 
phobias, obsessions, panic attacks, or suicidal ideas.  The 
veteran was able to maintain basic activities of daily 
living.  The examiner determined that the veteran's 
depressive disorder was seriously interfering with his 
employment and social functioning.  The diagnosis was major 
depressive disorder, recurrent, severe, without psychotic 
features.  A GAF score of 50 was assigned, which signifies 
serious symptoms, for example suicidal ideation, severe 
obsessional rituals, and frequent shoplifting, or any serious 
impairment in social, occupational, or school functioning, 
for example no friends or an inability to keep a job.  See 
DSM-IV at 46-47.

In a May 2006 VA medical record, the veteran presented with 
flashbacks and nightmares.  Examination showed the veteran 
was oriented in all spheres and cooperative, and had an 
appropriate affect, adequate hygiene, anxious mood, normal 
speech, coherent, relevant, and logical thought process with 
blocking, and no abnormality of perception.  The veteran was 
hypervigilant, had an exaggerated startle response, feelings 
of guilt and worthlessness, traumatic memories, poor recent 
memory, poor judgment, and poor insight.  The diagnosis was 
major depression disorder and a GAF score of 50 was assigned, 
which, as noted above, signifies serious symptoms or any 
serious impairment in social, occupational, or school 
functioning.  See DSM-IV at 46-47.  

At the June 2007 Board hearing, the veteran testified that he 
self-isolated from his family, friends, and neighbors, that 
he didn't socialize at all, and that if anyone wanted to see 
him, they had to come visit him at home.  His wife testified 
that she had to ensure that he took his medications.  

The veteran's current 50 percent evaluation for depressive 
disorder is assigned for occupational and social impairment 
with reduced reliability and productivity due to symptoms 
such as flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.  38 C.F.R. § 4.130, Diagnostic Code 
9434.

The Board finds that the medical evidence of record does not 
support an evaluation in excess of 50 percent for depressive 
disorder.  First, the veteran's GAF scores ranged from 50 to 
60.  The GAF is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health - illness."  Carpenter v. Brown, 
8 Vet. App. 240, 242 (1995) (quotation omitted).  A GAF score 
is highly probative, as it relates directly to the veteran's 
level of impairment of social and industrial adaptability, as 
contemplated by the rating criteria for mental disorders.  
See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  All but 
one of the veteran's GAF scores were 50, which reflects 
serious symptoms, for example suicidal ideation, severe 
obsessional rituals, and frequent shoplifting; or any serious 
impairment in social, occupational, or school functioning, 
for example no friends or an inability to keep a job.  These 
scores are adequately reflected in the current 50 percent 
evaluation that contemplates occupational and social 
impairment with reduced reliability and productivity due to 
various symptoms.

Second, although GAF scores are important in evaluating 
mental disorders, the Board must consider all the pertinent 
evidence of record and set forth a decision based on the 
totality of the evidence in accordance with all applicable 
legal criteria.  See Carpenter, 8 Vet. App. at 242.  The 
Board finds that the medical evidence of record does not 
support an increased evaluation.  Here, the veteran 
consistently reported depression, nightmares, feelings of 
worthlessness, and self-isolation.  The objective medical 
evidence of record shows depression and anxiety, but also 
demonstrates that the veteran was oriented in all spheres and 
had adequate hygiene and normal, logical, relevant, and 
coherent speech.  There were no suicidal or homicidal 
ideations, hallucinations, or other psychotic symptoms.  The 
veteran had been married for 30 years.  Accordingly, because 
the evidence shows no impaired impulse control, normal 
speech, a lack of suicidal ideations, no deficiencies in 
speech, no neglect of hygiene, and no spatial disorientation, 
a 70 percent evaluation is not warranted.  38 C.F.R. § 4.130, 
Diagnostic Code 9434 (noting that a 70 percent rating is 
warranted for occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively, impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  Accordingly, an increased 
evaluation for depressive disorder is not warranted.  

Conclusion

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2007).  "The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Floyd v. Brown, 9 Vet. App. 88 (1996).  In this 
regard, the schedular evaluations in this case are not 
inadequate.  A rating in excess of 10 percent is provided for 
certain manifestations of hypertension and a rating in excess 
of 50 percent is provided for certain manifestations of a 
depressive disorder but the medical evidence reflects that 
those manifestations are not present in this case.  Moreover, 
the Board finds no evidence of an exceptional disability 
picture.  The veteran has not required hospitalization and 
marked interference of employment has not been shown due to 
hypertension or depressive disorder.  Accordingly, the RO did 
not err by not referring this claim for extraschedular 
consideration.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).




ORDER

Entitlement to service connection for degenerative joint 
disease of the hands is denied.

Entitlement to service connection for degenerative joint 
disease of the left knee is denied.

Entitlement to service connection for degenerative joint 
disease of the right knee is denied.

Entitlement to service connection for lumbar spine disorder 
is denied.

Entitlement to service connection for cervical spine disorder 
is denied.

Entitlement to service connection for bilateral elbow lateral 
epicondylitis is denied.

Entitlement to service connection for a skin disorder is 
denied.

Entitlement to service connection for duodenal ulcer is 
denied.

Entitlement to service connection for a herniated esophagus 
is denied.

Entitlement to service connection for left Achilles 
tendonitis and calcaneal spurs claimed as a foot disorder is 
denied.

Entitlement to an initial evaluation in excess of 10 percent 
for hypertension is denied.

Entitlement to an increased evaluation in excess of 50 
percent for depressive disorder is denied.


REMAND

In a December 2003 remand, the Board instructed the RO to 
inform the veteran in writing of the recent amendments to 
38 C.F.R. § 3.317 (2007) with respect to entitlement to 
service connection for disorders due to undiagnosed illness.  
Although the RO sent the veteran several notification 
letters, none of the letters notified the veteran of 
38 C.F.R. § 3.317.  Accordingly, the issue of service 
connection for joint pain, to include as due to an 
undiagnosed illness, must be remanded for proper 
notification.  Stegall v. West, 11 Vet. App. 268, 271 (1998) 
(holding that RO compliance with remand directives is not 
optional or discretionary and the Board errs as a matter of 
law when it fails to ensure remand compliance). 

Accordingly, the case is REMANDED for the following action:

1.  The RO must provide notice as required 
by Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The veteran must be 
informed in writing of the amendments to 
38 C.F.R. § 3.317 regarding claims due to 
undiagnosed illness, which became 
effective June 10, 2003.  See 68 Fed. Reg. 
34,539 (June 10, 2003).  

2.  After completing the above action, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim of service connection for 
joint pain, to include as due to an 
undiagnosed illness, must be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case must be provided to the veteran and 
his representative.  After the veteran and 
his representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


